Citation Nr: 1231104	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veterans' death.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974, to include periods of active duty in the Republic of Vietnam.  He died in December 1994.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO that determined that new and material evidence was submitted to reopen a previously denied claim for service connection for the cause of death, but then denied the reopened claim.  The Veteran appealed in a timely manner.  

In November 2010, the Board reopened the previously denied claim for service connection for the cause of death, and then remanded the claim for additional development.  The development was completed and the matter was returned to the Board.  Subsequently, the Board sought and obtained an expert medical opinion from the Veterans Health Administration in October 2011.  Clarifications of this opinion were obtained in March 2012 and May 2012.  The matter is now ready for further appellate review. 

The appellant's representative has submitted additional material in support of her claim.  A waiver of initial RO review of this material was also submitted in August 2012.  


FINDINGS OF FACT

1.  The Veteran died in November 1994; the death certificate states that the immediate cause of death was hepatocellular cancer, and no other causes were listed.

2.  The Veteran was not service connected for any disability at the time of his death.  

3.  Hepatocellular carcinoma was not shown during service or until many years after discharge from service, and has not been related to active service by a competent medical opinion.

4.  Hepatocellular carcinoma is not among the diseases that is presumed to be the result of herbicide exposure, and has not been related to herbicide exposure by competent medical opinion.  

5.  Uncontroverted medical opinion states that ischemic heart disease was not shown in the clinical records, and that ischemic heart disease did not contribute substantially or materially to the cause of the Veteran's death. 


CONCLUSION OF LAW

The cause of the Veteran's death was not the result of active service, nor may it be presumed to be the result of a disability incurred due to active service to include those disabilities resulting from herbicide exposure.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the Veteran was provided with notification letters in July 2005 and November 2010.   The November 2010 letter contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, Pelegrini, and Hupp.  Although complete notification was not provided to the appellant until after the initial adjudication of her claim, she has had ample opportunity to respond to this notification and her claim was readjudicated by the RO in May 2011 and June 2011.  Therefore, the delay did not result in any prejudice to the appellant's claim.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The claim folder was forwarded to the VHA in order to obtain an expert medical opinion, and then returned for clarification of this opinion on two additional occasions.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the appellant's appeal.

Cause of Death

The appellant contends that the hepatocellular carcinoma that caused the death of the Veteran developed as a result of active service.  She argues that this cancer developed as a result of herbicide exposure during the Veteran's two tours of duty in Vietnam.  In the alternative, she argues that the Veteran had ischemic heart disease, and that this contributed to his death. 

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table), Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted, the appellant argues that the hepatocellular cancer that caused the Veteran's death is the result of herbicide exposure in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Most of the facts in this case are not in dispute.  The Veteran's service personnel records confirm that he had service in Vietnam.  Therefore, exposure to herbicides is conceded.  

The Veteran died in November 1994.  He was not service connected for any disability at the time of his death.  

The Veteran's death certificate states that the immediate cause of death was listed as hepatocellular cancer.  No other contributing cause was listed.  The time between onset of the disease and death was stated to be two months.  This is consistent with the Veteran's medical records, which show that he had sought medical treatment in September 1994 with complaints of severe epigastric pain.  Testing soon discovered the hepatocellular cancer.  The final hospital reports and autopsy report confirm that this cancer was the cause of the Veteran's death.  Therefore, the question that must be addressed is whether or not the hepatocellular carcinoma was the result of active service, either on a direct basis or presumptive basis or as a disability presumed to be the result of herbicide exposure.  Whether or not the Veteran had ischemic heart disease and, if so, whether nor not it was related to the cause of death must also be considered.  

A review of the service treatment records is negative for treatment or diagnosis of hepatocellular cancer.  They are also negative for hepatitis C or hepatitis B.  In April 1956, the Veteran was seen for complaints of recurrent epigastric pain for the past two weeks.  There was no melena and no relationship to eating.  The impression was probable functional complaints.  The remaining service treatment records are negative for any similar complaints.  The Veteran underwent numerous periodic physical examinations during his remaining 18 years of active service, all of which were negative for findings or diagnosis of hepatocellular cancer.  He also completed a Report of Medical History form on numerous occasions, including May 1957, August 1964, and September 1965, and denied frequent indigestion; stomach, liver, or intestinal trouble; and all other relevant symptoms on each occasion.  The June 1974 retirement examination found that the abdomen was normal, and the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble, and all other relevant symptoms on the Report of Medical History he completed at that time.  

The post service medical records are also negative for treatment or diagnosis of hepatocellular cancer during the first year after discharge from service.  As previously noted, this disease was first found in September 1994, which was 20 years after the Veteran's discharge from service.  

After the receipt of all records pertaining to the treatment of the Veteran's hepatocellular cancer, the claims folder was forwarded to the VHA in order to obtain an expert medical opinion as to whether or not this disease could be related to active service on any basis.  

In an October 2011 expert medical opinion from oncology, the examiner stated that after reviewing the chart, it was difficult to determine with accuracy the role of herbicide exposure in the Veteran's hepatocellular carcinoma.  The more common risk factors such as hepatitis C and hepatitis B were not clearly documented in the chart, and a note in the chart stated that the Veteran denied hepatitis risk factors.  If he did contract hepatitis C during service then it could be attributable to service connection.  A review of a medical text for dioxins as a risk factor was highly suggestive of a link between herbicide exposure and hepatocellular carcinoma but was not conclusive.  Agents used in Vietnam had been linked to other cancers, so where known to be carcinogenic.  Therefore, there was a probability of a link but the examiner could not state that it would be a 50 percent probability.  It was suggested that an expert opinion from a gastro-intestinal or liver expert would be helpful.  

An expert medical opinion from cardiology was also obtained.  When asked if there was a 50 percent or greater probability that ischemic heart disease contributed substantially or materially to the cause of the Veteran's death, the examiner answered with an unqualified "no".  He noted that the Veteran had supraventricular tachycardia for which he was on medication.  He also had a 30 year smoking history when he quit in 1974.  His electrocardiograms had also shown left ventricular hypertrophy.  However, there was no clinical suggestion of coronary artery disease (ischemic heart disease) or congestive heart failure.  In spite of being very sick with his cancer with the metastases and complications, he never developed cardiac complications.  The cause of death was not related to ischemic disease.  The autopsy pathology showed non-obstructive coronaries and mild plaques in the aorta.  These were incidental findings.  This was not unexpected in a 58 year old man with a history of smoking and hypertension.  The autopsy of the ventricle was normal suggesting that there was no myocardial infarction contributing in any way to his terminal end.  

In a March 2012 gastrointestinal expert opinion, the examiner stated that the records had been reviewed.  The Veteran died of metastatic hepatocellular carcinoma that was confirmed on autopsy.  According to the records, he did not have hepatitis B or hepatitis C which would be the most common cofactor in hepatocellular carcinoma.  The autopsy report also showed he did not have cirrhosis.  It was noted that to have hepatocellular carcinoma in the absence of cirrhosis would be unusual, especially in the absence of evidence of hepatitis B.  The examiner noted that according to the information provided, hepatocellular carcinoma has not been associated with Agent Orange exposure.  

In a May 2012 clarification of the March 2012 opinion, the examiner added that there is not a 50 percent probability or more that the cause of the Veteran's death, i.e., hepatocellular cancer, had its clinical onset in service or was the result of his presumed in-service exposure to herbicides or was otherwise related to his active duty.  

After careful review of the evidence to include the expert medical opinions, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The Veteran's cancer did not begin during service or until many years after discharge from service.  Hepatocellular cancer is not a disease that is presumed to be the result of herbicide exposure.  Finally, this cancer has not been related to herbicide exposure by any competent medical opinion. 

The service medical records are negative for hepatocellular carcinoma, as are the post service medical records for the first year after discharge from service.  In fact, the Veteran's hepatocellular carcinoma was first discovered and diagnosed 20 years after discharge from service.  There is competent medical opinion that relates this disability to service.  Therefore, there is no basis for service connection for the cause of death on either a direct or presumptive basis.  

Turning to the appellant's contentions that the Veteran's death is the result of herbicide exposure, the Board notes that hepatocellular carcinoma is not among the diseases that are presumed to be the result of such exposure.  Ischemic heart disease is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).  However, the October 2011 cardiology opinion found that the cause of the Veteran's death was not related to ischemic heart disease.  This examiner found that there was no clinical suggestion that the Veteran had ischemic heart disease, and that ischemic heart disease did not contribute substantially or materially to the cause of death.  

Finally, although the October 2011 oncology opinion notes a study in the claims folder that was suggestive of a link between herbicide exposure and hepatocellular cancer, he was unable to state that it was as likely as not that the hepatocellular cancer was the result of this exposure.  He suggested that an expert opinion from a gastrointestinal expert would be useful.  These opinions were obtained in March 2012 and May 2012, and while the examiner noted that it was unusual for hepatocellular cancer to develop in the absence of evidence of hepatitis or cirrhosis of the liver, there was not a 50 percent probability or more that hepatocellular cancer had its clinical onset in service, was due to service, or was the result of presumed herbicide exposure.  

At this juncture, the Board notes that in 68 Federal Register 27630-27641 (2003), the Secretary of VA determined that a presumption of service connection due to exposure to herbicides used in the republic of Vietnam during the Vietnam era was not warranted for certain diseases.  This includes hepatobiliary cancers (cancers of the liver and intrahepatic bile ducts), gastrointestinal and digestive disease (including diseases of the esophagus, stomach, intestines, rectum, liver, and pancreas), and gastrointestinal tract tumors (stomach, colon, rectal, and pancreatic cancers).  These determinations were made on the bases of numerous scientific studies.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Federal Register 27630-27641 (2003).  Periodic updates have continued to find that a presumption of service connection for herbicide exposure in Vietnam is not warranted for cancers of the liver, and this was confirmed as recently as September 2011 when the results of the 2010 update were released.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Federal Register 47924-47928 (2012).  

Therefore, as the hepatocellular carcinoma that resulted in the death of the Veteran may not be presumed to be the result of herbicide exposure, and as none of the expert medical opinions have been able to relate the hepatocellular carcinoma to herbicide exposure, there is no basis for service connection for the cause of the Veteran's death.  

In reaching this decision, the Board notes the appellant's sincere belief that the Veteran's death is related to exposure to herbicides.  However, this is not the type of observable symptomatology for which she is competent to express such an opinion.  The Board has also considered the material submitted by the appellant's representative, to include the medical texts regarding dioxin exposure and hepatocellular carcinoma, as well as Agent Blue and a link between arsenic poisoning and hepatocellular carcinoma.  These do not provide a basis for relief or a reason to obtain an additional medical opinion.  In view of the finding of the Secretary noted above that the National Academy of Sciences report shows insufficient scientific basis to support a presumption for hepatobiliary cancers, the abstract of the study regarding dioxin exposure in Vietnam which predates the report is of far less evidentiary value.  As for the information regarding Agent Blue and arsenic poisoning, while the terms Agent Orange and herbicide exposure are often used interchangeably, the regulations regarding presumptive exposure refer to herbicides, and are not limited to Agent Orange.  They refer specifically to herbicides.  Similarly, while the May 2011 expert opinion refers to Agent Orange, the final paragraph clearly includes all herbicides.  And once again, these abstracts are of less evidentiary value than the 2010 update from the National Academy of Sciences, which was based on a review of many studies.  The preponderance of the evidence remains against a finding of entitlement to service connection for the cause of the Veteran's death.  


ORDER

Entitlement to service connection for the cause of the Veterans' death is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


